ON APPLICATION FOR REHEARING.
Appellant’s counsel, in their application for a rehearing, do not seriously controvert the proposition that the beneficiary named in the policy, Josie Moore, who, as the plaintiff, brought suit in the lower court against the appellant insurance company, was, under the terms of our statutes, at least entitled to recover the amount paid by her as premiums on the policy, together with the interest' on the same.
The only assignments of error are based, first, on the refusal of the court to give the general charge in favor of the defendant; and, second, the refusal to give a charge requested by the defendants to the effect that the plaintiff could only recover the amount of premiums she had paid, which charge precluded her right to recover interest on such premiums so paid by her. There was evidence on the trial, as admitted by counsel in brief on their application for rehearing, that the plaintiff beneficiary, subsequent to the taking out of the policy, paid “a half-dozen or more” of the premiums out of her own funds. What the amounts of these premiums were, and the proper amount of interest to be allowed on them, under the evidence adduced upon the trial, was purely a jury question, and, aside from other considerations, the court was justified on this state of the evidence in refusing the two charges made the basis of the only assignments of error, which, therefore, required an affirmance of the cause, which was our former judgment on the original consideration of the case.
In the original opinion, we discussed the cardinal question of the right of the plaintiff to recover without showing she had an insurable interest in the life of the insured, pretermitting whether, as a matter of pleading, in an action on a life insurance policy the general issue places the burden on the plaintiff of showing an insurable interest in the life of the insured on the policy sued upon. That we should not be misunderstood upon fhis proposition, it might be well for us to state that the authorities relied on in appellant’s original brief on this application (Alabama Gold Life Ins. Co. v. Mobile Ins. Co., 81 Ala. 329, 1 *417South. 561; Christopher Oscanyan v. Winchester Repeating Arms Co., 103 U. S. 26, 26 L. Ed. 539), as deciding this question, are not, in fact, in point when the suit is on a life insurance policy. All of the cases that have really considered the question that are cited as holding that the general issue raises the question of insurable interest and places upon the plaintiff the burden of proving ah insurable interest to entitle him to a recovery, are cases upon fire or marine insurane policies. Necessarily, in an action on a fire or marine insurance policy, the plaintiff could not recover unless he has an interest in the property destroyed. His ownership goes to the very gist of his right to recover, for he could not be damaged unless his property had been destroyed or damaged; but that is not the case when suit is brought by the beneficiary on a life insurance policy, and we cannot see why, under the principles of good pleading, the question of insurable interest is raised by the general issue and the burden cast upon a plaintiff who sues as the beneficiary named in the contract of insurance (as in this instance), to prove that he had insurable interest in the life of the insured, to entitled him to recover.
In the light of what we have said, it can make no difference, so far as the result is concerned, in the necessary disposition of this appeal by an affirmance of the judgment appealed from, whether the policy was actually delivered to Minnie Marshall, the insured, or to Josie Moore, the beneficiary named in the contract of insurance. The appellant in this application urgently insists that the statement of facts in the original opinion is incorrect and should be changed to show that the policy was not actually delivered into the hands of the insured, Minnie Marshall. After again carefully reading the evidence as set out in the bill of exceptions, we find it stated that the application was made for the policy by the insured, Minnie Marshall, when the beneficiary, Josie Moore, was not present, and the policy issued to the insured; but that subsequently the policy and “receipt book” were delivered to the beneficiary, Josie Moore, and that thereafter sometimes the insured paid the premiums, and on other occasions the premiums were paid by the beneficiary. Although we cannot see how this could affect the disposition we hav¿ made of the case in the light of what has been said, we make this correction in-the statement of facts, as urgently insisted upon, so that appellant will not be at any disadvantage, as it claims, in getting a review of the case by the Supreme Court on certiorari.
*418We think it unnecessary to a decision of the case presented on this appeal that we should extend the opinion by a discussion of whether the policy was rendered void as against public policy because the beneficiary, having no insurable interest in the life of the insured, after the issuance of the policy to the insured, paid some of the premiums on the policy.
Application overruled.